DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 6-8, Applicant argues that an additional delivery roller 37a is arranged between paired inside rollers (second and fourth, 37a), and accordingly, the paired inside roller are not next to each other.  Therefore, Applicant submits that Horikoshi does not teach or suggest Feature A of the present invention.  In addition, the fan orifices 53a ranges over the outside of the paired inside rollers as illustrated in FIG. 7 of Horikoshi.  Therefore, Applicant submits that Horikoshi does not teach or suggest Feature B of the present invention recited in amended claim 1. 
	The Examiner respectfully disagrees with Applicant’s argument because simple modifications to Horikoshi would lead to the claimed invention.  Horikoshi has been modified by omitting the center roller pair 37a, b and changes in size of the orifices 53a and/or 53b would have been obvious to one of ordinary skill in the art.  Therefore, simple modification of Horikoshi would arrive at the claimed invention while maintain the functionalities as originally intended.	

With respect to the remarks on pages 8-9, Applicant argues that Kojima merely discloses that the angle of the air exhaust opening is set acute relative to the air flowing direction in order to reduce wind noise.  The angle of the air exhaust opening is an angle relative to the horizontal Feature C of the present invention recited in amended claim 1.
The Examiner respectfully disagrees with Applicant’s argument because Horikoshi, as combined with Kojima, does teach the claimed invention.  As confirmed by Applicant, Kojima discloses the angle of air exhaust opening is set diagonally relative to the air flowing direction in order to reduce wind noise (see difference between FIG. 7A and 7B, [0090]).  Because the air flowing direction of Horikoshi is upward, it would have been obvious to one of ordinary skill in the art to modify the exhaust outlet (i.e. 53a, 53b) of Horikoshi such that the outlet is acute (see Kojima, FIG. 7B) relative to the upward direction of air flow.  When the teaching of Kojima is combined with Horikoshi, the modified outlets would result in teaching Feature C, which is 53a, 53b of Horikoshi in various angles relative to the horizontal direction to minimize wind noise  ([0090]; Kojima).

With respect to the remarks on pages 9-10, Applicant argues that the paired side exhaust ports are directed such that a blowing angle made by the conveyance direction and the blowing direction of the airflow blown out from each of the paired side exhaust ports is larger than a blowing angle made by the conveyance direction and the inclined surface of the sheet stacking section.  By contrast, in Horikoshi, the exhaust direction is substantially parallel to the horizontal direction and the conveyance direction S is a horizontal direction (see FIG. 1 of Horikoshi). Accordingly, the angle between the exhaust direction and the conveyance direction is smaller than the angle between the inclined surface and the conveyance direction. Therefore, Applicant Feature D of the present invention recited in claim 3.
The Examiner respectfully disagrees with Applicant’s argument because Horikoshi, as combined with Kojima, does teach the claimed invention.  As stated above for Feature C, Kojima discloses the angle of air exhaust opening is set diagonally relative to the air flowing direction in order to reduce wind noise (see difference between FIG. 7A and 7B, [0090]).  Because the air flowing direction of Horikoshi is upward, it would have been obvious to one of ordinary skill in the art to modify the exhaust outlet (i.e. 53a, 53b) of Horikoshi such that the outlet is acute (see Kojima, FIG. 7B) relative to the upward direction of air flow.  When the teaching of Kojima is combined with Horikoshi, the modified outlets 53a, 53b of Horikoshi would result in an angled configuration ([0090]; Kojima), which result in the exhaust air flow to have angles that is larger than the inclined surface of the sheet stacking section relative to the horizontal direction.


With respect to the remarks on page 10 for claim 4, Applicant argues that the airflow generator starts blowing the airflows before a leading edge of the sheet passes through the pairs of ejection rollers and stops blowing the airflows before the trailing edge of the sheet passes through the pairs of ejection rollers. By contrast, in Horikoshi, the delivery fan is turned on when the video count amount is equal to or more than the prescribed amount (S44 in FIG. 6 of Horikoshi). Thereafter, the sheet material is ejected onto the delivery tray 39 by the delivery roller pairs 37 (S13), and then, the delivery fan is turned off (S47). That is, in Horikoshi, air flow generation is stopped after the trailing edge of the sheet material passes through the delivery roller pair. As such, Applicant submits that Kojima does not disclose or suggest Feature E of the present invention recited in claim 4.
The Examiner respectfully disagrees with Applicant’s argument because Horikoshi, as combined with Kojima, does teach the claimed invention.  Specifically, in paragraph [0094], 

With respect to the remarks on page 11, Applicant argues that the paired side exhaust ports each have an inside edge in the sheet width direction that is located close to an inside edge of a corresponding one of the paired outside rollers between the corresponding one of the paired outside rollers and a corresponding one of the paired inside rollers in the sheet width direction. By contrast, in Horikoshi, the inside edges of the fan orifices 53b in the sheet width direction are located closer to the respective outside edges of the paired inside rollers in the sheet width direction than to the respective inside edges of the paired outside rollers. As such, Applicant submits that Horikoshi does not disclose or suggest Feature F of the present invention recited in amended claim 7.
The Examiner respectfully disagrees with Applicant’s argument because Horikoshi, as combined with Kojima, does teach the claimed invention.  It is noted that the claim recites a relative term of close and thus, if one were to look at the inside edge of the paired side exhaust ports from the view of FIG. 7, the inside edge of the paired side exhaust ports in close to the inside edge of a corresponding one of the paired outside rollers.  Furthermore, the inside edge of the paired side exhaust port is located between the paired inside roller (2nd or 4th 37a, 37b of FIG. 7) and outside rollers 1st and 5th 37a, 37b of FIG. 7, respectively).

Feature G of the present invention recited in amended claim 11, as well as Feature C recited in amended claim 1.
The Examiner respectfully disagrees with Applicant’s argument because Horikoshi, as combined with Kojima, does teach the claimed invention.  To reiterate,  Kojima discloses the angle of air exhaust opening is set diagonally relative to the air flowing direction in order to reduce wind noise (see difference between FIG. 7A and 7B, [0090]).  Because the air flowing direction of Horikoshi is upward, it would have been obvious to one of ordinary skill in the art to modify the exhaust outlet (i.e. 53a, 53b) of Horikoshi such that the outlet is acute (see Kojima, FIG. 7B) relative to the upward direction of air flow.  When the teaching of Kojima is combined with Horikoshi, the modified outlets would result in teaching Feature G, which is 53a, 53b of Horikoshi in various angles relative to the horizontal direction to minimize wind noise  ([0090]; Kojima).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 4 recites “wherein the airflow generator starts blowing the airflows before a leading edge of the sheet passes through the pairs of ejection rollers and stops blowing the airflows before the trailing edge of the sheet passes through the pairs of ejection rollers”.  The underlined portion is unclear because the claim does not provide any features to detect the edge of the sheets, nor does the claims provide a control unit to control the airflow generator.  Therefore, how does the airflow generator knows when to start or stop the airflow?  It is suggested that Applicant amend the claim to further include features that would allow the functionality as claimed in claim 4.  To further prosecution, the Examiner will examine the claim to have a controller capable of knowing the location of the sheet and controlling the airflow generator as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US Publication 2001/0046398; IDS dated 06/06/2019) in view of Kojima et al. (US Publication 2017/0010582; hereinafter Kojima).
With regards to claim 1, Horikoshi teaches a sheet stacking device (FIG. 1) comprising: 
a sheet stacking section (38) on which a sheet is stacked ([0048]); 
pairs of ejection rollers (37a, 37b) that eject the sheet toward the sheet stacking section (FIG. 1, [0048]); 
(51) configured to generate airflows ([0068]); and 
an airflow guide (54) configured to guide the airflows toward a lower surface of the sheet ejected from the pairs of ejection rollers toward the sheet stacking section (FIG. 1 and 3, [0097]), 
wherein the airflow guide has: 
a center exhaust port (53a) that is located below the pairs of ejection rollers and from which an airflow generated by the airflow generating section is blown out toward a central part of the lower surface of the sheet in a sheet width direction perpendicular to a conveyance direction of the sheet ([0097-0098]; FIG. 7); and 
paired side exhaust ports (53b) that are located on respective opposite sides of the center exhaust port in the sheet width direction and from which airflows generated by the airflow generator are blown out toward respective sides of the lower surface ([0097-0098]), 
	the pairs of ejection rollers includes: 
a plurality of lower ejection rollers (37a; FIG. 7) spaced from one another in the sheet width direction; and 
paired upper ejection rollers (2nd and 4th 37b; FIG. 7), 
the lower ejection rollers include: 
paired inside rollers (2nd and 4th 37a when viewed from left to right; FIG. 7) spaced toward respective opposite sides of the sheet stacking device from a central part (at 3rd 37a) of the sheet stacking device in the sheet width direction; and
paired outside rollers (1st and 5th 37a when viewed from left to right; FIG. 7) disposed adjacently outside of the respective inside rollers in the sheet width direction,
	the paired inside rollers (2nd and 4th 37a when viewed from left to right; FIG. 7) are disposed opposite to the respective paired upper ejection rollers (2nd and 4th 37b when viewed from left to right; FIG. 7) to form nip parts ([0070]),  
(53a) is located below a region located between the paired inside rollers (2nd and 4th 37a when viewed from left to right; FIG. 7),
the paired side exhaust ports (53b) are located below the respective paired outside rollers (1st and 5th 37a when viewed from left to right; FIG. 7),
an amount of the airflow blown out from the center exhaust port is larger than those of the airflows blown out from the respective paired side exhaust ports (it is noted that the limitation is a functional recitation of a desired mode of operation and since feature 53b have operation valves 55 capable of cutting off airflow to 53b, the invention of Horikoshi is capable of being operated in the manner as recited; [0100]).
However, Horikoshi is silent regarding the paired inside rollers (2nd and 4th 37a in FIG. 7) being arranged next to each other.
However, it has been held that omission of an element and its function is obvious if the function of the element is not desired. See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.).  In this case, Horikoshi showed a different embodiment in FIG. 2 wherein the 3rd inside roller 37a (FIG. 7) is missing.  The difference between FIG. 2 and FIG. 7 is a missing center roller pair 37a, 37b.  Because there is no mentioning in criticality in having a center roller pair 37a, 37b as shown in FIG. 7 and it has been shown that the functionality of discharging the sheet is capable with 4 roller pairs 37a, 37b in FIG. 2, it would have been obvious to omit the center roller pair if desired.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to omit the center roller pair 37a, 37b of FIG. 7 of Horikoshi with reasonable expectation of discharging the sheet as originally intended.  The omission of the center roller pair 37a, 37b would result in the paired inside rollers (2nd and 4th rollers 37a of FIG. 7) being arranged next to each other (similar to the 2nd and 3rd 37a of FIG. 2).
(53a) is located below a region located between the paired inside rollers (2nd and 4th 37a when viewed from left to right; FIG. 7), the region having opposite ends in the sheet width direction located inside the paired inside rollers.
It has been held that a mere change in size does not patentably distinguish over the prior art.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this particular case, the only difference between the prior art and the claims was a recitation of relative dimensions of the center exhaust port such that such that the region having opposite ends in the sheet width direction located inside the paired inside rollers would not perform differently than the prior art device.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to merely change the size of the center exhaust port (53a; FIG. 7) (and/or the size of the 53b; FIG. 7) including changing to the size as claimed (i.e. such that the region having opposite ends in the sheet width direction located inside the paired inside rollers) with reasonable expectation of providing air flow to the sheet as originally intended.
Furthermore, Horikoshi is silent regarding the center exhaust port and the paired side exhaust ports are directed such that a blowing direction of the airflow blown out from the center exhaust port ascends downstream in the conveyance direction at a larger angle of elevation than an angle of elevation of a blowing direction of the airflow blown out from each of the paired side exhaust ports.
Kojima teaches an airflow generator (31) and exhaust ports (48) wherein the exhaust ports are angled at various angle ([0087-0090]).
([0088]; Kojima).  Horikoshi, as combined with Kojima would teach the center exhaust port and the paired side exhaust ports are directed such that a blowing direction of the airflow blown out from the center exhaust port ascends downstream in the conveyance direction at a larger angle of elevation than an angle of elevation of a blowing direction of the airflow blown out from each of the paired side exhaust ports (the modification to exhaust port such that the exhaust port are angled would suggest that one of ordinary skill in the art would angled the center exhaust port and the paired side exhaust ports in such a way to minimize wind noise).
With regards to claim 3, Horikoshi, as combined with Kojima, teaches the sheet stacking device according to claim 1, wherein the sheet stacking section (38) has an inclined surface ascending downstream in the conveyance direction (FIG. 1), and the pair side exhaust ports (53b) are directed such that a blowing angle made by the conveyance direction and the blowing direction of the airflow blown out from each of the paired side exhaust ports is larger than a blowing angle made by the conveyance direction and the inclined surface of the sheet stacking section (adjustment made to the blowing angle of the center exhaust ports and side exhaust ports to accommodate various sheet types as proposed in the combination of Horikoshi and Chheda would change the blowing angle including the limitations as claimed). 
With regards to claim 4, Horikoshi, as combined with Kojima, teaches (citations to Horikoshi) the sheet stacking device according to claim 1, wherein the airflow generator (51) starts blowing the airflows before a leading edge of the sheet passes through the pairs of ejection rollers (37a, b) and stops blowing the airflows before the trailing edge of the sheet passes through the pairs of ejection rollers ([0094]; FIG. 6).
With regards to claim 7, Horikoshi, as combined with Kojima, teaches (citations to Horikoshi) the sheet stacking device according to claim 6, wherein the paired side exhaust ports (53b) each have an outside edge in the sheet width direction that is substantially aligned in the sheet width direction with an outside edge of a corresponding one of the paired outside rollers (outer 37a, 37b) in the sheet width direction, and 
the paired side exhaust ports (53b; FIG. 7) each have an inside edge in the sheet width direction that is located close to an inside edge of a corresponding one of the paired outside rollers (outer 37a, 37b) between the corresponding one of the paired outside rollers and a corresponding one of the paired inside rollers in the sheet width direction (FIG. 7, the inside edge of 53b along the width direction of the sheet is located between the two outer 37a, b on each respective side).
With regards to claim 8, Horikoshi, as combined with Kojima, teaches (citations to Horikoshi) the sheet stacking device according to claim 6, wherein the airflows generated by the airflow generator (51) are blown out from the respective paired side exhaust ports (53b) toward regions of the lower surface of the sheet that are being located downstream of the respective pairs of ejection rollers in the conveyance direction (see FIG. 3 showing the air flow blown downstream of the conveyance direction).
With regards to claim 9, Horikoshi, as combined with Kojima, teaches (citations to Horikoshi) an image forming apparatus comprising: the sheet stacking device according to claim 1; and an image forming section (M) configured to form an image on the sheet ([0036]; FIG. 9).
With regards to claim 10, Horikoshi, as combined with Kojima, teaches (citations to Horikoshi) the sheet stacking device according to claim 1, wherein the airflow from the center exhaust port (53a) and the airflow from the paired side exhaust ports (53b) are blown out at the same time ([0103]), and an amount of the airflow blown out from the center exhaust port (53a) is larger than those of the airflows blown out from the respective side exhaust ports (53b) (53 a is larger than either one of 53b on the left and right side as viewed in FIG. 7, thus the airflow is larger than those of the side exhaust ports).
With regards to claim 11, Horikoshi, as combined with Kojima, teaches (citations to Horikoshi unless specified otherwise) the sheet stacking device according to claim 1, wherein an angle made by the conveyance direction (horizontal direction of S; FIG. 1) of the sheet and a direction of the center exhaust port is larger than an angle made by the conveyance direction of the sheet and each of directions of the side exhaust ports when viewed in a horizontal direction (modification to the angle of the exhaust port of Horikoshi as taught by Kojima as in claim 1 includes the angles and variations of angles as claimed).


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US Publication 2001/0046398) in view of Kojima et al. (US Publication 2017/0010582; hereinafter Kojima), and further in view of Chheda et al. (US Publication 2005/0163615; hereinafter Chheda).
With regards to claim 5, Horikoshi, as combined with Kojima, teaches the sheet stacking device according to claim 1.  However, Horikoshi, as combined with Kojima, is silent regarding wherein the airflow generator includes a first airflow generator and a second airflow generator, the airflow guide includes a first duct and a second duct, the first duct divides an airflow generated by the first airflow generator and guides respective divided airflows to the center exhaust port and one of the paired side exhaust ports, and the second duct divides an airflow generated by the second airflow generator and guides respective divided airflows to the center exhaust port and the other of the paired side exhaust ports.
Chheda teaches an airflow generator (FIG. 1) includes a first airflow generator (101) and a second airflow generator (102).
(51, Horikoshi, FIG. 8) as taught by Horikoshi, as combined with Kojima, with the two airflow generators (101, 102 and duct 110; FIG. 1) as taught by Chheda to have a backup airflow generator in case one airflow generator fails during usage ([0001, 0005]; Chheda).  The combination of Horikoshi, Kojima, and Chheda would teach the airflow guide (101, 102, 110 (FIG. 1, Chheda) replacing 51 of FIG. 8 of Horikoshi) includes a first duct (one of 53b and half of 53a; Horikoshi) and a second duct (the other of 53b and the other half of 53a; Horikoshi), the first duct divides an airflow (see border between the left 53b and left half of 53a; FIG. 8, Horikoshi) generated by the first airflow generator (101; FIG. 1, Chheda) and guides respective divided airflows to the center exhaust port and one of the paired side exhaust ports (a part of the airflow from 101, 102 (FIG. 1, Chheda) would go into the left 53b and a part would go into the left side of 53a of Horikoshi), and the second duct (see border between the right 53b and right half of 53a; FIG. 8, Horikoshi) divides an airflow generated by the second airflow generator (102; FIG. 1, Chheda) and guides respective divided airflows to the center exhaust port and the other of the paired side exhaust ports (a part of the airflow from 101, 102 (FIG. 1, Chheda) would go into the right 53b and a part would go into the right side of 53a of Horikoshi).
With regards to claim 12, Horikoshi, as combined with Kojima and Chheda, teaches the sheet stacking device according to claim 5, wherein the first duct includes: a first flow path that is connected to the first airflow generator by the first airflow generator flows; a first diverging flow path that diverges from the first flow path and that is connected to one side exhaust port of the paired side exhaust ports; and a second diverging flow path that diverges from the first flow path and that is connected to the center exhaust port, the second duct includes a second flow path that is connected to the second airflow generator and into which the airflow generated by the second airflow generator flows; a third diverging flow path that diverges from the second flow path and that is connected to another side exhaust port of the paired side exhaust ports; and a fourth (see Figure 1, below).


    PNG
    media_image1.png
    1102
    1505
    media_image1.png
    Greyscale

Figure 1 Combination of Horikoshi and Chheda showing the various flow paths.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853